IN THE
                          TENTH COURT OF APPEALS

                                    No. 10-10-00064-CV

MOSES RAMIREZ,
                                                          Appellant
v.

RODNEY VAUGHN,
                                                          Appellee


                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 42328


                           MEMORANDUM OPINION


       Appellant, Moses Ramirez, appealed the trial court’s Order of Dismissal for

Want of Prosecution signed on November 9, 2009. By letter dated March 15, 2010, the

Clerk of this Court notified Ramirez that no docketing statement had been filed and

gave Ramirez an additional 21 days to file the docketing statement. By letter dated

March 23, 2010, the Clerk of this Court also notified Ramirez that he must pay or make

arrangements to pay the clerk’s fee and notify the Court of the actions taken within 21

days from the date of the letter.
       When more than 21 days passed and no docketing statement was filed and the

Court received no notification of Ramirez’s actions in paying or making arrangements

to pay for the clerk’s fee, the Clerk warned Ramirez by letter dated April 15, 2010 the

appeal would be dismissed without further notice unless, within 21 days of the date of

the letter, a docketing statement was filed and notification of Ramirez’s actions

regarding the clerk’s fee was provided to the Court. More than 21 days have passed,

and we have not received a docketing statement or notification of Ramirez’s actions.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b) & (c); 44.3.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed May 19, 2010
[CV06]




Ramirez v. Vaughn                                                                    Page 2